People v Mack (2016 NY Slip Op 04396)





People v Mack


2016 NY Slip Op 04396


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2013-04747

[*1]People of State of New York, respondent,
vClifford Mack, appellant.


Seymour W. James, Jr., New York, NY (Kerry Elgarten of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Morgan J. Dennehy, and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Garnett, J.), dated April 10, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in determining that the defendant was not entitled to a downward departure from his presumptive risk level and, thus, properly designated him a level three sex offender (see People v Gillotti, 23 NY3d 841, 861; People v Gordon, 133 AD3d 835, 836-837; People v Wyatt, 89 AD3d 112; People v Wragg, 41 AD3d 1273, 1274).
MASTRO, J.P., SGROI, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court